Citation Nr: 1716436	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the right leg.  

2.  Entitlement to a disability rating in excess of 10 percent prior to June 9, 2016, and in excess of 40 percent thereafter, for residuals of a SFW to the left vastus lateralis, muscle group XIV.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A June 2016 rating decision increased the disability rating for residuals SFW, left vastus lateralis, muscle group XIV, to 40 percent, effective June 9, 2016.

This case was previously before the Board in May 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent and probative evidence shows that SFW residuals have manifested as pain and functional impairment of the right knee, but not flexion limited to 30 degrees or less, extension limited by 15 degrees or more, recurrent instability or subluxation, ankylosis, semilunar cartilage conditions, or tibia and fibula impairment.  

2.  The competent and probative evidence demonstrates that SFW residuals have manifested as a severe disability of the left vastus lateralis, muscle group XIV, for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a SFW to the right leg have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260, 4.118, DC 7805 (2016).

2.  The criteria for a rating of 40 percent, but not higher, for residuals of a SFW to the left vastus lateralis, muscle group XIV, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, DC 5313, 4.118, DC 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in November 2008, prior to adjudication of his claims.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's claims in November 2008, October 2013, and June 2016.  The Veteran contended that the October 2013 VA examiner failed to adequately assess his report of flare-ups, and in May 2016 the Board remanded to provide the Veteran a new examination.  In compliance with the May 2016 Remand directives, VA provided a new examination in June 2016.  There is no assertion or indication that the June 2016 VA examination is inadequate.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

The Veteran is seeking increased disability ratings for SFW residuals affecting his right leg and left thigh, which were separately rated 10 percent disabling in a March 2009 rating decision.  This determination was based on the revised criteria of Diagnostic Code 7805, in effect since October 2008, which provided that disabling effects of scars not addressed in other diagnostic codes pertaining to scarring (Diagnostic Codes 7801, 7802, and 7804) are to be evaluated under an appropriate diagnostic code.  Specifically, the agency of original jurisdiction (AOJ) assigned a 10 percent rating for the Veteran's service-connected right leg SFW residuals under the criteria of Diagnostic Codes 7805-5260, with the latter code used to evaluate injuries resulting in painful and limited motion of the knee/leg.  See 38 C.F.R. §§ 4.71a, DC 5260, 4.118, DC 7805 (2009).  Likewise, the AOJ assigned a 
10 percent rating for the Veteran's left thigh SFW residuals under the criteria of Diagnostic Codes 7805-5314, the latter code used to evaluate injuries to Muscle Group XIV of the hip (pelvic girdle and thigh).  See 38 C.F.R. §§ 4.73, DC 5314, 4.118, DC 7805 (2009).  Thereafter, a June 2016 rating decision increased the rating for the left thigh SFW residuals to 40 percent disabling, effective June 9, 2016.  

A.  Right Leg SFW Residuals

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  
A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

The Board notes that 38 C.F.R. § 4.59 is entitled "Painful motion," and states, in part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).

The Board has reviewed the record but finds that the Veteran's right leg SFW residuals do not more nearly approximate the criteria for a rating in excess of 
10 percent for any portion of the rating period on appeal.  See 38 C.F.R. §§ 4.71a, DC 5260, 4.118, DC 7805.

In this regard, the evidence does not show a compensable level of limitation of motion, recurrent subluxation, instability, semilunar cartilage conditions, ankylosis, or tibia and fibula impairment.  

In October 2013, the Veteran was afforded a knee and lower leg examination.  10/10/2013 Virtual VA, CAPRI.  The VA examiner noted the Veteran's report that his right leg scar was well-healed and that he had no complaints of right leg pain.  Id. at 2.  The Veteran did not report experiencing flare-ups.  Id.  The October 2013 examiner did not measure the Veteran's range of motion, but did note normal strength on flexion and extension for both knees.  Id. at 3.  

The Veteran was afforded another VA examination in June 2016.  06/22/2016 VBMS, VAX, pp. 17-33.  The examiner found flexion to 140 degrees and extension to 0 degrees in both knees.  For both knees, the examiner found there to be no additional limitation on range of motion due to pain, no objective evidence of localized tenderness or pain on palpation; no evidence of pain with weight bearing; no evidence of crepitus, and no additional limitation after repetitive use testing.  He also found that there was no functional loss in either knee from pain, weakness, fatigability or incoordination with repeated use over time or during flare-ups.  Nor were there any additional contributing factors of disability in either knee, including less movement than normal, weakened movement, or instability.  The examiner further found there to be no ankylosis or instability in either knee.  Finally, the examiner found there to be no functional impact from the SFW residuals to the right leg.  

In November 2008, a VA examiner noted painful motion of the right knee.  11/22/2008 VBMS, VAX, p. 13.  In an October 2014 statement, the Veteran reported that he was unable to walk erect due to the pain in his hips and legs.  10/31/2014 VBMS, VA 21-4138.  In an April 2016 statement, the Veteran claimed that flare-ups cause decreased movement from pain and stiffness.  04/01/2016 VBMS, Appellate Brief.  In the June 2016 VA examination, the Veteran reported flare-ups occurring once or twice a month involving increased pain and stiffness and requiring constant heat lasting a couple of days.  06/22/2016 VBMS, VAX, p. 20.  

The Board notes that flexion of the knee to 60 degrees or beyond would generally warrant a non-compensable rating.  See 38 C.F.R. § 4.71a, DC 5260.  However, the Board has considered the Veteran's reports of pain and stiffness during flare-ups.  With the application of Section 4.59, the Board finds that the Veteran's painful right knee meets the regulatory criteria for the minimal compensable rating, here, 
10 percent for the limited flexion of the right knee.  As previously stated, the Veteran is in receipt of compensation at the 10 percent level for the residuals of SFW, right leg under DC 7805-5260.  The Board finds that his painful right knee motion is already being compensated by his current rating.   

To warrant a rating in excess of 10 percent, the evidence must demonstrate flexion limited to 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  The Board has considered the Section 4.40, Section 4.45, DeLuca, and Mitchell criteria, but a higher rating is not warranted.  The Veteran has full flexion and extension in his right knee and there is no additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See 06/22/2016 VBMS, VAX, pp. 17-33.  As such, the evidence does not show functional loss that more nearly approximates the next-higher rating.  

No additional higher or alternative ratings under different diagnostic codes can be applied.  The evidence is against finding a compensable level of instability; all stability tests were normal.  See e.g., 2016 VA examination report.  There is no evidence of ankylosis, recurrent subluxation, dislocation of semilunar cartilage, or malunion of the tibia and fibula for ratings under Diagnostic Codes 5256, 5257, 5258, and 5262.  Id.  Based on the evidence, the Veteran's right leg SFW residuals do not qualify for a rating in excess of the 10 percent assigned by the AOJ.   

Lastly, the evidence shows a surgical scar on the right tibia.  06/22/2016 VBMS, VAX, p. 31.  Such a scar could be separately rated if it was painful, unstable, covered 39 square centimeters or more, or caused additional functional impairment.  See 38 C.F.R. § 4.118, DCs 7802, 7804, 7805.  However, the November 2008, October 2013, and June 2016 examiners noted that the scar was not painful, unstable, at least 39 square centimeters, or causing functional impairment.  11/22/2008 VBMS, VAX, p. 13; 10/10/2013 Virtual VA, CAPRI, p. 3; 06/22/2016 VBMS, VAX, p. 31.  There is no evidence to the contrary.  Therefore, a separate rating is not appropriate for the right leg scar.  See 38 C.F.R. § 4.118.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his right leg SFW residuals based on the evidence.  See 38 C.F.R. § 4.71a.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Left Thigh SFW Residuals

The rating schedule for all muscle injuries under 38 C.F.R. § 4.73 provides for the evaluation of an injury of the muscles of any group as slight, moderate, moderately severe or severe.  Section 4.56 sets out the criteria for evaluating muscle disabilities.  

A "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in Section 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will typically be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  History typically includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4). 

The following are also signs of severe muscle disability:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran's left thigh SFW residuals have been rated at 10 percent prior to June 9, 2016, and at 40 percent thereafter, under Diagnostic Code 5314, which applies to Muscle Group XIV.  See 38 C.F.R. § 4.73.  The function of Muscle Group XIV is the following:  extension of knee (2, 3, 4, and 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII (1) in postural support of body (6); and acting with hamstrings in synchronizing hip and knee (1, 2).  The muscles involved are the anterior thigh group:  (1) sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris.

1.  Prior to June 9, 2016

The Veteran was injured in 1968 when he was struck by multiple high-velocity, large caliber, shell shrapnel while in service.  11/22/2008 VBMS, VAX, p. 8.  As a result, he was hospitalized in the Philippines for two days, and then sent to Hawaii for two months for treatment and physical therapy.  Id. at 7-8.  His wound was not a through and through injury, and it was initially infected before healing.  Id. at 8.  The November 2008 VA examiner noted loss of deep fascia or muscle substance, with his left thigh circumference recorded as 39.5 centimeters, and his right thigh circumference recorded as 49.5 centimeters.  Id. at 10.  Additionally, the left thigh SFW residuals impacted the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, decreased strength, and pain.  Id. at 12.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's left thigh SFW residuals resulted in a severe muscle disability prior to June 9, 2016.  The high-velocity missile shell fragment wounds resulted in hospitalization and a prolonged period of treatment.  The record also demonstrates cardinal signs and symptoms of a muscle disability, including loss of power, weakness, lowered threshold of fatigue, and pain.  The record also demonstrates noted loss of deep fascia or muscle substance and measurable atrophy.  Thus, the Board finds that a rating of 40 percent is warranted for the Veteran's left thigh SFW residuals prior to June 9, 2016.  See 38 C.F.R. § 4.56, 4.73, DC 5314.  

Forty percent is the maximum schedular rating warranted for a Muscle Group XIV injury.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that remand for the Board to consider the appellant's functional loss due to pain under § 4.40 was not appropriate when the appellant was receiving the maximum schedular rating for his service-connected disability).  Additionally, there is no other analogous diagnostic code under which the Veteran could receive a higher rating for this disability.  See Schafrath, 1 Vet. App. at 593.  Thus, a rating higher than 40 percent is not warranted.  

2.  June 9, 2016, and thereafter 

The Veteran has been assigned a 40 percent rating for his left thigh SFW residuals as of June 9, 2016.  As noted, 40 percent is the maximum schedular rating warranted for a Muscle Group XIV injury, and there is no other analogous diagnostic code under which the Veteran could receive a higher rating for this disability.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his left thigh SFW residuals.  See 38 C.F.R. § 4.56, 4.73, DC 5314; Schafrath, 1 Vet. App. at 593.  


ORDER

A disability rating in excess of 10 percent for residuals of a SFW to the right leg is denied.  

A disability rating of 40 percent, but no higher, prior to June 9, 2016, for residuals of a SFW to the left vastus lateralis, muscle group XIV, is granted, subject to the laws governing the payment of benefits.

A disability rating in excess of 40 percent as of June 9, 2016 for residuals of a SFW to the left vastus lateralis, muscle group XIV, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


